             Case 2:18-cv-01274-TSZ Document 135 Filed 02/24/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          CAVE MAN KITCHENS INC,
 8                               Plaintiff,
                                                          C18-1274 TSZ
 9             v.
                                                          MINUTE ORDER
10        CAVEMAN FOODS LLC,
11                               Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    The parties’ proposed judgment, docket no. 134, will not be entered by the
14
     Court in its present form. The parties have provided no basis for the Court to make the
     certification required by Federal Rule of Civil Procedure 54(b) to enter partial judgment.
15
     The parties’ stipulation proposes (i) dismissing without prejudice and expressly
     preserving Counts II, IV, VI, VII, and VIII of Defendant’s counterclaims “in the event . . .
16
     Plaintiff’s claims survive appeal” and (ii) preserving the parties’ claims for costs, again
     contingent on the outcome of that appeal—which necessarily requires this Court to enter
17
     judgment as to fewer than all claims. See Fed. R. Civ. P. 54(b); United States v. Gila
     Valley Irrigation Dist., 859 F.3d 789, 798 (9th Cir. 2017). The parties’ stipulation
18
     attempts to “artificially ‘manufactur[e]’ finality” by keeping Defendant’s dismissed
     counterclaims “on ice while appeal [is being] taken from a partial judgment,” thereby
19
     “circumventing the final judgment rule and arrogating to the parties [this Court’s]
     gatekeeping role.” James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1066 (9th Cir. 2002).
20
     The Court will entertain a renewed proposed judgment only after Defendant’s
     aforementioned counterclaims have been resolved, including by a stipulated voluntary
21
     dismissal of such counterclaims, with or without prejudice, irrespective of the outcome of
     the appeal.
22

23

     MINUTE ORDER - 1
             Case 2:18-cv-01274-TSZ Document 135 Filed 02/24/21 Page 2 of 2




 1        (2)    The parties are DIRECTED to meet and confer and to file a Joint Status
   Report by Friday, March 5, 2021, indicating (i) whether Defendant’s remaining
 2 counterclaims (Counts II, IV, VI, VII, and VIII) will be tried by the Court without a jury,
   (ii) when the parties will be prepared to proceed to trial, and (iii) whether the trial can be
 3 conducted remotely via the ZoomGov.com platform.

 4          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5
            Dated this 24th day of February, 2021.
 6
                                                      William M. McCool
 7                                                    Clerk
 8                                                    s/Gail Glass
                                                      Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
